June 27, 2008

Mr. Thomas F. Nye
Vidaurri, Lyde, Gault & Quintana, L.L.P.
717 Everhart, Suite A
Corpus Christi, TX 78411


Mr. A.C. Nelson
3505 Boca Chica
Suite 434
Brownsville, TX 78520
Ms. Jane M. N. Webre
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589

RE:   Case Number:  05-1042
      Court of Appeals Number:  13-02-00577-CV
      Trial Court Number:  99-11-4765-A

Style:      JCW ELECTRONICS, INC.
      v.
      PEARL IRIZ GARZA, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF ROLANDO
      DOMINGO MONTEZ, DECEASED, AND BELINDA LEIGH CAMACHO, INDIVIDUALLY AND
      AS NEXT FRIEND OF ROLANDO KADRIC MONTEZ, A MINOR CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |
|   |Mr. Greg White     |